Citation Nr: 0526236	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  99-04 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision in 
which the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA) determined that a 
previously-denied claim of entitlement to service connection 
for hearing loss had not been reopened.  In an August 2003 
decision the Board, in pertinent part, found that the claim 
had been reopened, and remanded the claim to the RO for 
further development.  The case is again before the Board for 
appellate consideration.


FINDING OF FACT

Current bilateral hearing loss, or a portion thereof, is not 
shown to be the product of an in-service injury or disease.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may such condition be presumed to have 
been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for bilateral 
hearing loss, which he alleges was caused by in-service noise 
exposure.

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (the VCAA) 
[codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the  
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the November 1998 rating decision, by the 
statement of the case issued in January 1999, by the 
supplemental statements of the case issued in October 2003 
and 2003, by the Board's August 2003 decision and remand, and 
by the supplemental statement of the case issued in June 
2005, of the pertinent law and regulations, of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim. 

Crucially, letters were sent to the veteran in April 2003 and 
May 2004 that were specifically intended to address the 
requirements of the VCAA with reference to the veteran's 
claim.  The April 2003 letter explained to the veteran that 
VA was processing his claim.  The letter discussed the 
evidentiary requirements pertinent to his claim, and 
specifically set forth the criteria by which service 
connection can be established.  These criteria were 
identified, in brief, as an in-service injury or disease, a 
current disability, and a relationship between the current 
disability and the in-service injury or disease.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the May 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining relevant records from any federal 
agency, to include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  He 
was also advised that, on his behalf, VA would make 
reasonable efforts to get relevant records not held by a 
federal agency, to include records from state or local 
governments, private doctors and hospitals, or current or 
former employers.  

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The RO's May 2004 letter informed the veteran that he was to 
provide VA with sufficient information so as to enable VA to 
request records from the person or agency that has them, and 
that, if the holder of the records declined to give VA the 
records or asks for a fee to provide them, VA would notify 
the veteran of the problem.  He was specifically advised that 
it was his responsibility to make sure that VA receives all 
requested records that are not in the possession of a federal 
department or agency.  

Finally, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The May 2004 letter explicitly advised 
the veteran that he could submit any evidence in his 
possession.  Also, the supplemental statement of the case he 
was provided in June 2005 set out the provisions of 38 C.F.R. 
§ 3.159, to include those at 38 C.F.R. § 3.159(b)(1), which 
expressly stipulates that "VA will . . . request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim."  This complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.  The 
April 2003 and May 2004 letters properly notified the veteran 
of the information, and medical or lay evidence, not 
previously provided to VA, that is necessary to substantiate 
his claim, and it properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion the VA would attempt to obtain on his behalf.  
Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that under the notice provision of the VCAA a claimant 
must be given notice of the evidentiary matters specified in 
statute and regulation before an initial unfavorable decision 
by the RO.  In this case, the veteran's service connection 
claim was initially adjudicated by the RO in November 1998, 
prior to enactment of the VCAA; clearly, he could not be 
provided with notice of the VCAA at the time the claim was 
initially adjudicated.  As discussed above, however, his 
claim was re-adjudicated in June 2005, as reflected by the 
supplemental statement of the case issued in that month, 
subsequent to his being furnished with VCAA notice.  The 
Board accordingly finds that there is no prejudice to the 
veteran or violation of the requirements of Pelegrini.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that any timing errors do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  The veteran and his 
representative have not indicated any concerns with respect 
to the VCAA notice.

VA has no further duty to notify the veteran of the evidence 
needed to substantiate his claim, or to assist him in 
obtaining that evidence, in that no reasonable possibility 
exists that any further assistance would aid the veteran in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  VA has obtained, and associated with the 
veteran's claims file, his service medical records and 
reports of post-service treatment.  He was examined by VA in 
June 1998; a more recent attempt to accord him an 
examination, pursuant to the Board's August 2003 remand, was 
unsuccessful and will be further discussed below.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2004).  He requested a personal hearing before a 
member of the Board, but later withdrew that request.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim on appeal has been consistent with the provisions of 
the VCAA, without any error that would affect the essential 
fairness of this adjudication. 

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  


In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Service connection - aggravation

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b) (2004).  Aggravation of a preexisting 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  In 
addition, "[t]he usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment . . . 
will not be considered service-connected unless the disease 
or injury is otherwise aggravated by service."  38 C.F.R. § 
3.306(b)(1).

The language of 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of pre-existence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The United States Court of 
Appeals for Veterans Claims, in Cotant v. Principi, 17 Vet. 
App. 116 (2003), has identified that apparent conflict 
between the statute and regulation, and the VA General 
Counsel has issued a precedent opinion, VAOPGCPREC 3-2003 
(July 16, 2003), holding subsection 3.304(b) to be invalid 
insofar as it requires a claimant to show an increase in 
severity of the claimed disorder before VA's duty under the 
second prong of the rebuttal standard applies.  In conformity 
with the Court's analysis and the General Counsel opinion, 
the Board cites 38 C.F.R. § 3.304(b) herein only for the 
provisions of the regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2004).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2004).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. 
See Hensley, supra.

Analysis

The medical evidence demonstrates that bilateral, 
sensorineural hearing loss is currently manifested, as 
diagnosed on the report of the June 1998 VA examination.  
Hickson element (1), a current disability, is met.  This 
report also shows that hearing loss in each ear was of such 
severity as to constitute a disability for VA  purposes; see 
38 C.F.R. § 3.385 (2004).

With respect to element (2), an in-service disease or injury, 
the report of an examination conducted pursuant to service 
induction shows that the veteran's hearing, tested 
audiometrically, was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
45
LEFT
0
0
0
0
10

The examiner noted deafness.  

The report of an October 1965 examination for induction 
purposes shows that the veteran's hearing, tested 
audiometrically, was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
50
LEFT
0
0
0
0
5

The examiner again noted deafness.

The report of the veteran's separation examination, conducted 
in January 1968, does not show that his hearing was tested at 
that time.  On a report of medical history prepared pursuant 
to service separation, he denied having, or ever having had, 
hearing loss.

The report of the June 1998 VA examination indicates comments 
by the examiner that the veteran reported bilateral hearing 
loss since serving in Vietnam, with noise exposure to combat 
artillery during military service.  This statement, however, 
is no more than a recordation of the veteran's history as the 
veteran has provided it, and does not establish that 
bilateral hearing loss was manifested in service.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) [a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional]; see also Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).

There is, in fact, no evidence of hearing impairment in 
service, other than as shown on service entrance.  It must be 
noted that the evidence first reflects a diagnosis of 
bilateral, sensorineural hearing loss in June 1998, more than 
30 years following the veteran's separation from service.  
The Board is therefore unable to conclude that Hickson 
element (2), an in-service disease or injury, is satisfied.
	
This finding, however, does not in and of itself mean that 
the veteran's claim fails; rather, evidence demonstrating 
that the degree of current bilateral hearing loss represents 
aggravation of pre-service right ear hearing loss and/or 
incurrence of left ear hearing loss could serve to establish 
the presence of an in-service disability.  In its August 2003 
decision, wherein in pertinent part the veteran's claim for 
service connection for bilateral hearing loss was reopened 
and remanded, the Board requested that the veteran be 
accorded a VA audiology examination so as to obtain opinions 
as to whether the veteran's right ear hearing loss worsened 
during service, and whether the veteran's left ear hearing 
loss originated during service or was otherwise etiologically 
related thereto.  

The requested examination, however, was not accomplished.  
Written notification as to the examination date and location 
was returned by the Postal Service as undeliverable; the 
veteran has apparently relocated without advising either his 
representative or VA as to his whereabouts, with review of 
his claims file revealing that additional attempts to 
ascertain his whereabouts proved unsuccessful.

It is clearly incumbent upon the veteran to apprise VA of his 
whereabouts, to include his current mailing address.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) [the duty to 
assist is not always a "one-way street"; if a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence].  In its April 
2003 VCAA letter, VA specifically advised the veteran to 
"tell us if your address or phone number changes."  He 
obviously did not do so, and neither VA nor his 
representative has been able to contact the veteran to 
schedule the examination sought by the Board in August 2003.  

There is, accordingly, no medical opinion whereby the 
veteran's current bilateral hearing loss can be attributed to 
his period of active service; in the absence of the requested 
examination report, the Board must consider the veteran's 
claim on the available evidence.  See 38 C.F.R. § 3.655(b) 
(2004).  This evidence, to reiterate, does not demonstrate 
that hearing loss of either ear was manifested to any degree 
during service.  

In the alternative, however, the Board could assume as true 
the veteran's contention that he was exposed to acoustic 
trauma while in service.  Although Hickson element (2) is not 
met as to in-service disease, the Board finds that in-service 
injury arguably occurred, in the form of the claimed exposure 
to naval gunfire.  Cf. Charles v. Principi, 16 Vet. App. 370 
(2002).  Thus, Hickson element (2), an in-service injury or 
disease, could be deemed satisfied in these circumstances.

With or without that assumption, however, the competent 
medical evidence clearly fails to establish the presence of a 
nexus between the veteran's current bilateral hearing loss 
and his service, to include any presumed in-service injury 
such as acoustic trauma.  There is, in fact, no medical 
evidence positing any relationship between the current 
disability and the veteran's service, and it must be 
reiterated that the attempt by VA to obtain an opinion as to 
such a relationship was thwarted by the veteran's 
disappearance.  The Board, in view of this evidence, or lack 
thereof, must accordingly conclude that Hickson element (3) 
is not met.

While the veteran is no doubt sincere in his contention that 
his hearing impairment is related to his active service, it 
must be pointed out that he has not demonstrated that he has 
the requisite medical training that would render his opinions 
probative.  See Espiritu, supra; see also Voerth v. West, 13 
Vet. App. 117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service]. 

In the absence of satisfaction of all three Hickson elements, 
the Board must conclude that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral hearing loss.  That claim, 
accordingly, fails.


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	Michelle L. Kane
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


